      Case 3:19-cv-00556-MCR-GRJ Document 8 Filed 04/10/19 Page 1 of 1


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION
SCOTT D ROWE

       VS                                         CIVIL CASE NO. 3:19cv556-MCR/GRJ

3M COMPANY

                  NOTICE REGARDING ADMISSION TO PRACTICE

To:
       Muhammad S. Aziz
       Abraham, Watkins, Nichols, Sorrels, Agosto & Aziz
       800 Commerce Street
       Houston, TX 77002

       The above-styled case has been transferred to the Northern District of Florida

and you are listed as counsel or co-counsel of record for Plaintiff. Our records indicate,

however, that you are not admitted to the bar of this District.

       In order for you to file pleadings and appear as counsel of record in this action,

you will need to apply for admission. Please refer to N.D. Fla. Loc. R. 11.1, which is

available on our website: www.flnd.uscourts.gov. Please also review the admission

requirements under “Attorney Resources” on our website and govern yourself

accordingly. You must be admitted to practice in the Northern District of Florida before

you may proceed further as counsel of record in the above-styled case.


                                             JESSICA J. LYUBLANOVITS,
                                             Clerk of Court


4/10/19                                      /s/Donna Bajzik
DATE:                                        Deputy Clerk:
